Citation Nr: 1105575	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In August 2010 the Veteran testified at a Board video hearing 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  This case was held open for 30 days in 
order to allow the Veteran adequate opportunity to submit 
additional information (August 2010 Board hearing transcript, 
page 16), and the Board notes that in December 2010 such 
information was received, and the Veteran has waived initial RO 
consideration of this evidence.

Evidence pertinent to the matters on appeal was also received on 
August 16, 2010; the Veteran has waived initial RO consideration 
of this evidence.


FINDINGS OF FACT

1.  A private psychologist has linked the Veteran's depressive 
disorder to the Veteran's active military service, and a 
depressive disorder has not been dissociated, by competent 
clinical evidence of record, from the Veteran's active service.

2.  There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was present in 
service, that hearing loss disability was demonstrated to a 
compensable degree within a year of discharge from service, or 
that there is a nexus or link between current bilateral hearing 
loss disability and the Veteran's active service. 

3.  On August 26, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that withdrawal of appeal of the issue of entitlement to service 
connection for PTSD is requested.


CONCLUSIONS OF LAW

1.  A chronic depressive disorder was incurred in the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issue of entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2007 and April 2010 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain evidence 
and information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.

In the August 2007 letter, the Veteran received notice regarding 
the assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed 
prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private records and the Veteran's 
records from the Social Security Administration (SSA).  The 
Veteran has undergone VA examinations that address the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the opinions from the VA examiners are more than adequate.  The 
VA examiners elicited information concerning the Veteran's 
military service and considered the pertinent evidence of record, 
and included references to the Veteran's service treatment 
records.  Supporting rationale was provided for the opinions.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the 
nervous system) and a psychosis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

I  Hearing loss

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran's DD Form 214 reflects that his military occupational 
specialty was an ammunition storage specialist.

The Veteran's October 1964 service induction examination report 
noted that the Veteran's ears were normal on physical 
examination.  Audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards Organization 
(ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
Not 
tested
5
LEFT
5
0
0
Not 
tested
0



The Veteran's October 1966 service separation examination report 
noted that the Veteran's ears were normal on physical 
examination.  Audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards Organization 
(ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
Not 
tested
5
LEFT
15
10
10
Not 
tested
5

The Veteran specifically denied ear trouble and hearing loss on 
the corresponding report of medical history portion of the 
October 1966 service separation examination.

At a January 2008 VA audiological examination, the Veteran 
indicated that he was exposed to noise from explosions during 
service.  The reported audiometric findings demonstrated right 
ear and left ear hearing loss disability for VA purposes.  38 
C.F.R. § 3.385.  In a December 2009 addendum, the January 2008 VA 
examiner commented as follows:

It is not likely that the [Veteran's] 
hearing loss is related to noise exposure 
during military service because the 
[Veteran] has an audiometric separation 
audio that is normal bilaterally (converted 
to ANSI standards) by VA standards, with no 
significant threshold shifts bilaterally 
when compared to the audiometric enlistment 
audio (converted to ANSI standards).

At his August 2010 Board hearing the Veteran indicated (August 
2010 Board hearing transcript, page 19) that he believed his 
current hearing loss was related to his participation in the 
demolition of an ammunition depot during active service; he 
further stated that he did not wear hearing protection during 
service.

As normal right ear and left ear hearing was demonstrated on 
examination for enlistment into service, the presumption of 
soundness on induction attaches as to right ear and left ear 
hearing ability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

The Board observes that neither chronic hearing loss, nor chronic 
clinically significant change in hearing ability, was 
demonstrated during active service or within the first year of 
discharge from such service.  In fact, hearing loss (for VA 
purposes) was not shown until January 2008, and, significantly, 
there is no competent medical opinion linking hearing loss to 
service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing noise exposure and 
hearing loss problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that any loss of 
hearing acuity experienced in service was of a chronic nature to 
which current disability may be attributed.  A lay person is 
generally not deemed competent to opine on a matter that requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board finds that the Veteran's assertions as to 
continuity of symptomatology of since service are less than 
credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the veteran).  In this regard, the Board 
notes that the Veteran specifically denied that he had hearing 
loss or ear trouble at the time of his separation from service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Psychiatric disability other than PTSD

The Veteran asserts that he has a depressive disorder related to 
his active military service in the Dominican Republic from May 
1965 to September 1966.  The Veteran indicated that during his 
deployment to the Dominican Republic he witnessed deaths, 
injuries, and came under enemy fire.

While the Veteran's service treatment records contain no 
complaints or findings of any psychiatric disorder, the April 
2008 rating decision, after noting that the Veteran had deployed 
to the Dominican Republic (as reflected in the Veteran's 
personnel records), indicated that "we acknowledge you 
experienced significant combat stressors."  

In a July 2010 letter, the Veteran's private psychologist (G.K., 
PhD.) commented as follows:

In regards to the current evaluation, [the 
Veteran] was reporting some symptoms of 
posttraumatic stress disorder, however, he 
is not currently reporting symptoms 
consistent with full blown PTSD, as full 
diagnostic criteria are not met.  [The 
Veteran] does appear to be suffering with a 
depressive condition, and reexperiencing 
symptoms of his experiences in the 
Dominican Republic are noted.  In addition, 
his testing is consistent with a depressive 
condition.  However, in regards to the 
development of his mental health symptoms, 
[the Veteran's] history was apparently 
negative for any symptoms prior to service, 
and were reported to begin in the Dominican 
Republic.  Therefore the onset of his 
mental health difficulties is believed 
associated with his military service there.  
Furthermore, the reexperiencing he does 
continue to have is an indication of the 
impact those experiences had on him.  We 
therefore conclude that [the Veteran's] 
mental health symptoms appear to be more 
likely than not related to his combat 
experiences.

The July 2010 private examiner has linked the Veteran's 
depressive disorder to his active service.  As for the probative 
value of the July 2010 opinion, the Board notes that the author 
of the opinion is a psychologist who indicated that he had 
reviewed the Veteran's claims file.  The opinion was based not 
only on an examination of the Veteran but also included 
psychological testing (Beck Depression Inventory-II and Minnesota 
Multiphasic Personality Inventory-2).  In addition to noting the 
Veteran's military history, the July 2010 examiner provided an 
extensive pre-service and post-service review of the Veteran's 
social and medical history.

The July 2010 private psychologist's opinion is uncontradicted.  
Further, there is nothing in the March 2008 VA examination report 
that overtly dissociates the Veteran's depressive disorder from 
the Veteran's active service.  In fact, the March 2008 VA 
examiner found the Veteran to be "reasonably open and honest" 
and commented (concerning Criterion E for PTSD) as follows:

The veteran says there was really no delay 
in the onset of symptoms, relative to the 
time he served in the Dominican Republic.  
He says that many of the symptoms have 
continued since that time, but many of them 
have diminished in severity.

The Board finds that the evidence of record as a whole is at 
least in equipoise as to a nexus to service.  Resolving doubt in 
the Veteran's favor, the Board finds that service connection for 
a chronic depressive disorder is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  In a statement dated August 26, 2010, 
and in testimony at the August 26, 2010 Board hearing (August 
2010 Board hearing transcript, page 2) the Veteran indicated 
(through his representative) a desire to withdraw the issue of 
entitlement to service connection for PTSD.  Hence, there remain 
no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to the PTSD issue and it is dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a chronic depressive disorder is granted.

The appeal of the issue of entitlement to service connection for 
PTSD is dismissed.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


